Title: To George Washington from Tobias Lear, 30 September 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia September 30th 1791.

I had the honor yesterday to receive your letter of the 26th instant.
It appeared to me that Mr Powel made his late formal enquiries, with a hope to convict Mr Gallitin of fabrication, or at any rate of misreprentation; for the manner in which he put the interrogatories seemed to carry with it the expectation of a very different answer from that which he received. When I assured him that I had told Mr Gallitin the things which he had mentioned, and repeated them to him (Mr P.) in as correct a manner as I could—he turned to the Mayor and observed—why this is precisely the same that Mr Gallitin has reported! The Mayor assented to it. Mr Powel then said, that he had not doubted Mr Gallitin’s veracity in relating the matter; but as it had passed through several hands before it reached him from Mr G. he did not know but there might have been some mistake about it, and had therefore called upon me in order to have the matter put

upon its true ground, and he was now satisfied that Mr G. had only related what I had told him. It appeared to me that the Mayor accompanied Mr Powel in order to be a witness of what might pass between us, rather than anything else; for he took no part in the conversation, and only assented to the observation of Mr Powel’s before mentioned. Mr P. appeard evidently disconcerted & disappointed at the answers which were given to his Interrogatories.
After these Gentlemen were gone I related the conversation very minutely to the person whom you suppose could give an explanation of Mr P.’s views in this business—but drew nothing from him—he scarcely spoke a syllable upon it. Since that I have several times introduced it to him; but he observes a guarded silence respecting it. The bill for erecting a house for the President of the United States as it came from the Senate is published in one of the enclosed papers.
Major Jackson informed me a few days ago, that Mr & Mrs Bingham had given up their intention of visiting Virginia this fall.
Since I had the honor of writing to you respecting the Blankets, there has been a fresh importation of them. Colo. Biddle having informed me of this importation, I requested him to furnish me with the prices & sizes, which he has done in the enclosed note. I also enclose a note which I received from Mess[r]s Sitgreaves on the same subject. But this goes only to the width—The length of the Duffells, I am informed, is always considered as 2 yards—sometimes an inch or two under—seldom over. The qualities are such as blankets of this discription usually are. The difference of quality, rather than the difference of sizes, in the duffells, is considered as constituting the difference of price. The lowest priced of what I have seen, appear to be of the quality of some which you had of Mr Watson the season before you left Mount Vernon.
I am very happy to hear that the Major has recruited his health, I most sincerely wish he may have it completely restored. my friendly & affectionate regards attend him.
The Papers contain everything of a public nature that has come to my knowledge. A French Packet has arrived at New York; but with the usual passage of 60 or 70 days, so that she brings nothing new.

The young Morrises returned home last evening from their excursion into the Genesee country. Mr & Mrs Morris requested when I wrote to you that I wou’d offer their best respects & regards to you & Mrs Washington.
The family is well—Mrs Lear & Major Jackson unite with me in those sentiments of respect and friendship which are due to yourelf Mrs Washington and all the family. By the next post I shall answer the letter which my young friend Washington has been so good as to write me. I have the honor to be, with the greatest respect, gratitude & attachment, Sir, Your Obliged & Obedt Servt

Tobias Lear.

